UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires: February 28, 2009 Estimated average burden hours per response…10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)1 TANDY LEATHER FACTORY, INC. (Name of Issuer) Common Stock, par value $0.0024 per share (Title of Class of Securities) 87538X105 (CUSIP Number) December 31, 2009 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) xRule 13d-1(c) oRule 13d-1(d) 1*The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures previously provided in a prior cover page.Beneficial ownership information contained herein is given as of the date listed above. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the act but shall be subject to all other provisions of the Act. CUSIP No. 87538X105 1 Names of Reporting Persons. Central Square Management LLC I.R.S. Identification Nos. of above persons (entities only) 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Central Square Management LLC - Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power Central Square Management LLC - 0 shares 6Shared Voting Power Central Square Management LLC -582,610 shares Refer to Item 4 below. 7Sole Dispositive Power Central Square Management LLC - 0 shares 8Shared Dispositive Power Central Square Management LLC – 582,610 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person Central Square Management LLC – 582,610 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] Not applicable. 11 Percent of Class Represented by Amount in Row (9) Central Square Management LLC – 5.7% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) Central Square Management LLC - OO (Limited Liability Company) CUSIP NO. 87538X105 1 Names of Reporting Persons. Central Square GP LLC I.R.S. Identification Nos. of above persons (entities only) 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Central Square GP LLC - Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power Central Square GP LLC - 0 shares 6Shared Voting Power Central Square GP LLC – 562,665 shares 7Sole Dispositive Power Central Square GP LLC - 0 shares 8Shared Dispositive Power Central Square GP LLC – 562,665 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person Central Square GP LLC – 562,665 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] Not applicable. 11 Percent of Class Represented by Amount in Row (9) Central Square GP LLC – 5.5% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) Central Square GP LLC - OO (Limited Liability Company) CUSIP NO. 87538X105 1 Names of Reporting Persons. Central Square Capital LP I.R.S. Identification Nos. of above persons (entities only) 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Central Square Capital LP - Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power Central Square Capital LP - 0 shares 6Shared Voting Power Central Square Capital LP – 562,665 shares Refer to Item 4 below. 7Sole Dispositive Power Central Square Capital LP - 0 shares 8Shared Dispositive Power Central Square Capital LP – 562,665 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person Central Square Capital LP – 562,665 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] Not applicable. 11 Percent of Class Represented by Amount in Row (9) Central Square Capital LP– 5.5% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) Central Square Capital LP - PN (Limited
